AO 245D (WDNC Rev. 02/11) Judgment in a Criminal Case for Revocation




                                                UNITED STATES DISTRICT COURT
                                                          Western District of North Carolina
     UNITED STATES OF AMERICA                                          )   JUDGMENT IN A CRIMINAL CASE
                                                                       )   (For Revocation of Probation or Supervised Release)
                 V.                                                    )   (For Offenses Committed On or After November 1, 1987)

                                                                       )
     JASON STAMEY                                                      )   Case Number: DNCW212CR000025-003
                                                                       )   USM Number: 27813-058
                                                                       )
                                                                       )   J. Frank Lay II
                                                                       )   Defendant’s Attorney


THE DEFENDANT:
 ☒ Admitted guilt to violation of condition 1 (as amended by the Addendum) of the term of supervision.
 ☐ Was found in violation of condition(s) count(s) after denial of guilt.

ACCORDINGLY, the court has adjudicated that the defendant is guilty of the following violation:
  Violation                                                                                                  Date Violation
  Number           Nature of Violation                                                                        Concluded
      1            NEW LAW VIOLATION - ASSAULT BY STRANGULATION; FLEE/ELUDE                                   2/18/2018
                   ARREST; RECKLESS DRIVING – WANTON DISREGARD; FELONY
                   ASSAULT ON LAW ENFORCEMENT OFFICER; ASSAULT WITH DEADLY
                   WEAPON; ASSAULT WITH DEADLY WEAPON; DRIVING THE WRONG
                   WAY ON DUAL LANE; RESISTING PUBLIC OFFICER; RESISTING PUBLIC
                   OFFICER; LITTERING; WRONG WAY ON DUAL LANE HIGHWAY;
                   POSSESSION WITH INTENT TO MANUFACTURE, SELL, AND DELIVER A
                   SCHEDULE II CONTROLLED SUBSTANCE; MAINTAIN
                   VEHICLE/DWELLING/PLACE FOR THE SELLING OF CONTROLLING
                   SUBSTANCES; POSSESSION OF DRUG PARAPHERNALIA; INJURY TO
                   REAL PROPERTY

       The Defendant is sentenced as provided in pages 2 through 2 of this judgment. The sentence is imposed
pursuant to the Sentencing Reform Act of 1984, United States v. Booker, 125 S.Ct. 738 (2005), and 18 U.S.C. § 3553(a).

 ☐       The Defendant has not violated condition(s) and is discharged as such to such violation(s) condition.
 ☐       Violation(s) (is)(are) dismissed on the motion of the United States.

        IT IS ORDERED that the Defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay monetary penalties, the defendant shall notify the court and United States
attorney of any material change in the defendant's economic circumstances.


                                                                                Date of Imposition of Sentence: 12/13/2018
                                                                                 Signed: December 19, 2018




                                                                                Date: December 19, 2018
AO 245D (WDNC Rev. 02/11) Judgment in a Criminal Case for Revocation



Defendant: Jason Stamey                                                                                  Judgment- Page 2 of 2
Case Number: DNCW212CR000025-003



                                                                       IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
THIRTY (30) MONTHS. The term of imprisonment imposed by this judgment shall run consecutively to any undischarged
term of imprisonment heretofore or hereafter imposed by any state court or tribunal. With regard to defendant’s not yet
imposed sentence in case 1:18-cr-00039, the issue of whether the term of imprisonment imposed by this judgement running
consecutively or concurrently is reserved for the sentencing of the defendant in case 1:18-cr-00039.

☒ The Court makes the following recommendations to the Bureau of Prisons:
         1. Participation in any available educational and vocational opportunities.
         2. Participation in any available substance abuse treatment program and, if eligible, receive benefits of
            18:3621(e)(2).
         3. Defendant shall support all dependents from prison earnings.

☒ The Defendant is remanded to the custody of the United States Marshal.

☐ The Defendant shall surrender to the United States Marshal for this District:

            ☐ As notified by the United States Marshal.
            ☐ At on .

☐ The Defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            ☐ As notified by the United States Marshal.
            ☐ Before 2 p.m. on .
            ☐ As notified by the Probation Office.


                                                                         RETURN

I have executed this Judgment as follows:




Defendant delivered on __________ to _______________________________________ at

________________________________________, with a certified copy of this Judgment.




                         United States Marshal
                                                                                  By:
                                                                                        Deputy Marshal
